Citation Nr: 0639439	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from April 1948 to April 1952 
and from July 1967 to December 1969.  The appellant is the 
veteran's widow.    

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in March 2001 
and July 2006.  This matter was originally on appeal from a 
May 1999 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The 
Board notes that the appellant's claim was permanently 
transferred to the RO in Hartford, Connecticut in August 2001 
because the appellant informed the RO that she had moved to 
West Hartford, Connecticut and wanted to have her claim 
processed there.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the claims folder, the Board finds that the 
issues on appeal must be remanded in order that the RO may 
fully comply with the March 2001 Board Remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The March 2001 Board Remand instructed, in pertinent part, 
that the RO obtain a medical opinion from a physician that 
addressed the question of whether it is at least as likely as 
not that a disability which was incurred in (or was the 
result of) service caused, contributed to, or aggravated the 
reported causes of the veteran's death or otherwise caused or 
materially or substantially contributed to his death.  The 
record, however, reflects that the RO obtained the February 
2003 medical nexus opinion from a physician's assistant 
(M.A.C., MPH, PA-C), not a physician.  While the Board 
recognizes that the February 2003 e-mail communication 
containing the medical opinion was sent to a physician 
(B.M.), there is no indication that he co-signed or agreed 
with M.A.C.'s assessments.  The Board also notes that M.A.C. 
explained in the February 2003 opinion that she could not 
comment on the veteran's psychological status because she was 
not a psychiatrist.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a medical opinion 
from a hepatologist based on review of all 
pertinent records associated with the 
claims file to include the veteran's 
service medical records, the April 1954 VA 
examination report, articles, the 
veteran's private medical records, and the 
death certificate.  After review of the 
claims folder, the hepatologist should 
comment on whether it is at least as 
likely as not that the veteran's service-
connected hepatitis substantially or 
materially contributed to the veteran's 
recorded causes of death.  (Please note 
that the appellant also contends that the 
veteran had Korean hemorrhagic fever 
related to service that was a principal 
and contributory cause of the veteran's 
death).  The hepatologist should 
thoroughly explain the basis for his or 
her conclusion and confirm that the claims 
folder was available for review.  Please 
send the claims folder to the hepatologist 
for review in conjunction with the 
examination.  

2.  The RO should also obtain a medical 
opinion from a psychiatrist or 
psychologist based on review of all 
pertinent records associated with the 
claims file to include the veteran's 
service records, written statements and 
correspondence from the veteran dated from 
September 1950 to April 1995, written 
statements from the appellant and her son 
dated from November 1998 to October 2006, 
the January 1996 hospital discharge 
summary from MacGregor Medical 
Association, correspondence written by a 
private psychologist (R.B.B., Ph.D.) dated 
in March 2000, and the veteran's death 
certificate.  The examiner's opinion 
should address the following: 1) whether 
it is at least as likely as not that the 
veteran suffered from PTSD during his 
lifetime; 2) whether the veteran's PTSD, 
if found, was at least as likely as not 
related to the veteran's claimed in-
service stressors; 3) whether the 
veteran's PTSD, if determined to be 
related to claimed in-service stressors, 
substantially or materially contributed to 
the veteran's recorded causes of death.  
The examiner should thoroughly explain the 
basis for his or her conclusion(s) and 
confirm that the veteran's claims folder 
was available for review.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.     

3.  After any additional development 
and/or notification that the RO deems 
necessary is undertaken, the appellant's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the appellant.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


